  Not for Publication

                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

                                                          :
  KAREN RAYFIELD, et. al.,                                :
                                                          :
                               Plaintiffs,                :          Civil Action No. 17-5144 (ES) (SCM)
                                                          :
                               v.                         :                          OPINION
                                                          :
  CITY OF PATERSON and WILLIAM                            :
  FRAHER,                                                 :
                                                          :
                               Defendants.                :
                                                          :

  SALAS, DISTRICT JUDGE

             Before the Court is Defendants City of Paterson (“Paterson”) and William Fraher’s

  (“Fraher”) (together, “Defendants”) motion to dismiss (D.E. No. 41) Plaintiffs Karen Rayfield

  (“Rayfield”), Tamiko Griffin (“Griffin”), and Kelly Cary Pacelli’s (“Pacelli”) (together,

  “Plaintiffs”) Second Amended Complaint (D.E. No. 38 (“SAC”)). The Court has considered the

  parties’ submissions and decides the matter without oral argument. 1 See Fed. R. Civ. P. 78(b).

  For the reasons below, the Court GRANTS-IN-PART and DENIES-IN-PART Defendants’

  motion.

I.           Background 2

             Factual Background. Rayfield, Pacelli, and Griffin are three police officers who have

  been employed with the Paterson Police Department (“PPD”) since 1996, 1997, and 2002,

  respectively. (SAC ¶¶ 7–9). Plaintiffs bring this case against Paterson, which operates and

  1
             (D.E. No. 41-1 (“Moving Br.”); D.E. No. 45 (“Opp’n Br.”); D.E. No. 47 (“Reply Br.”)).
  2
              The Court must accept Plaintiffs’ factual allegations as true for purposes of resolving Defendants’ motion
     to dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012)
     (“As such, we set out facts as they appear in the Complaint and its exhibits.”).
controls the PPD, and Fraher, who at all material times was chief of police. (Id. ¶¶ 11–12).

        Under the terms of a 2012 consent decree with the United States, the PPD was required to

promote certain minority police officers placed on a “priority list” to the rank of sergeant before

promoting any non-minority officers. (Id. ¶ 15). The consent decree also required the PPD to

promote at least four officers from the priority list. (Id. ¶ 31). Plaintiffs were on the priority list;

Pacelli occupied the third spot, while Rayfield and Griffin occupied the fifth and sixth spots,

respectively. (Id. ¶¶ 16 & 30).

        Around October or November 2014, Pacelli was promoted from the priority list to the

rank of sergeant, but neither Rayfield nor Griffin received a promotion at that time, despite

PPD’s ability and budget to do so. (Id. ¶¶ 34–35). Plaintiffs also allege that after Pacelli’s

promotion around October or November 2014, white officers wrote racist messages around PPD

headquarters pertaining to the promoted black officers. (Id. ¶ 17). Those messages stated:

“Priority = dumb + lazy;” “Priority lazy scum;” “Do you honestly believe you should have

gotten stripes[];” “Loose 3 Sgts, get 2 fake ones[];” “Speak English, savage;” and “I is dumb.

Cans I be a Sgt. too now. Fuck Cheaters.” (Id.). In addition, white PPD officers circulated a

social media post around the department which stated: “I have MLK Blvd and Rosa Parks Blvd,

so you know how busy I am.” (Id. ¶¶ 19–20).

        Plaintiffs were aware of or viewed the messages and social media post. (Id. ¶¶ 18 & 20).

Plaintiffs allege that Fraher was aware of the racist messages written around PPD headquarters,

but that Fraher and the PPD did not take appropriate remedial action. (Id. ¶ 18). Plaintiffs

further allege that “Fraher repeatedly made comments that indicated his desire to disobey the

priority list and instead promote off the general list.” 3 (Id. ¶ 18). Plaintiffs contend that refusing


3
        Plaintiffs do not specify what comments were made or when they were uttered.

                                                     -2-
to promote Rayfield and Griffin in 2014 “was done for no legitimate purpose, and was instead

done with the discriminatory intent of promoting as few minority officers to [s]ergeant as

possible.” (Id. ¶ 39).

        On September 28, 2015, the PPD certified Griffin and Rayfield for promotion to the rank

of sergeant; their promotion, however, did not take effect until October 13, 2015. (Id. ¶¶ 41 &

43). Plaintiffs allege that Fraher purposefully delayed the effectuation of their promotion to

prevent them from qualifying for the lieutenant’s exam, which requires that applicants serve as a

sergeant for at least one year before applying for the exam. 4 (Id. ¶¶ 44–50). Specifically,

Plaintiffs allege that Fraher’s delay in effectuating their promotion “was done to prevent

additional African American officers from advancing to higher ranks in PPD,” and was the result

of a “policy and/or custom of the department, created and enforced by Chief Fraher, to delay the

promotions of minority officers for as long as feasible, and to avoid, delay and/or minimize the

further promotion of minority officers into higher ranks in the PPD.” (Id. ¶¶ 45 & 56). Although

Griffin and Rayfield applied to sit for the 2016 lieutenant’s exam—administered every three

years—they were disqualified from sitting for the exam. 5 (Id. ¶¶ 46 & 50). Plaintiffs claim that

because of the disqualification, they “will face discriminatory promotional processes again,”

since “the PPD will not be limited in the manner in which it conducts promotions to Lieutenant.”

(Id. ¶ 52). Plaintiffs further allege that the disqualification has caused them “lost income”

because they “lost a year in rank as a [s]ergeant” and “lost a promotional opportunity for the rank


4
          The lieutenant exam is administered every three years. (Id. ¶ 46). At the time of Griffin and Rayfield’s
promotion to sergeant in 2015, the next lieutenant’s exam was scheduled for 2016. (Id.). Because the one-year-in-
service requirement for the lieutenant’s exam had a cut-off date of September 30, 2015, and because Griffin and
Rayfield’s promotion to sergeant had not been effectuated until after that date, neither Plaintiff would have been
eligible to sit for the upcoming exam in 2016. (Id. ¶¶ 48–50).
5
         Griffin and Rayfield appealed their disqualification determination to the New Jersey Civil Service
Commission, who determined that neither Griffin nor Rayfield were eligible because they both lacked the year-in-
service requirement. (Id. ¶ 51).
                                                      -3-
of Lieutenant.” (Id. ¶ 57).

        Pacelli alleges that she has been subjected to a hostile work environment and racial

discrimination. (Id. ¶ 99). Specifically, Pacelli alleges that Defendants have assigned her to

unfavorable shifts, denied several requests for transfers to other shifts with more favorable

working hours, and failed to discipline a fellow PPD officer after he made racist comments. (Id.

¶¶ 67–100).

        Before her October 2014 promotion to sergeant, Pacelli was assigned to the Juvenile

Division. 6 (Id. ¶¶ 67–68). In November 2014, Pacelli was transferred to a 4 a.m. to 3 p.m. patrol

shift. (Id. ¶ 71). This transfer created a “child care issue” for Pacelli because her husband, also a

PPD police officer, was “transferred to the night shift.” (Id. ¶¶ 72–73). Despite PPD being

aware of the childcare issue caused by this schedule, Pacelli’s request to be transferred to another

shift was denied. (Id. ¶¶ 74–75). In January 2015, Pacelli was transferred to the 4 p.m. to

midnight cell block shift. (Id. ¶ 76). Pacelli alleges that this transfer did not alleviate the

childcare issue because “[neither parent] would be home with the[] children after school.” (Id. ¶

77). Around May 2015, Pacelli “requested a transfer to anywhere, so long as it was on the day

shift.” (Id. ¶ 78). Although that request was never “formally acted upon,” Pacelli did receive a

phone call from a lieutenant informing her that while she would be unable to transfer shifts, her

husband could. (Id. ¶ 79 & 81). Pacelli alleges that the phone call she received from the

lieutenant was “made at the direction of Chief Fraher.” (Id. ¶ 82).

        Around July or August 2015, while Pacelli continued to seek a transfer to a day shift, a

white officer upon learning that Pacelli could be transferred to his shift, stated: “I don’t take

orders from niggers.” (Id. ¶ 83). Plaintiffs allege that, although Defendants were aware of the

6
         Plaintiffs allege that “[t]he pattern, practice, and custom of PPD was when an officer is promoted, said
officer will remain in the division to which he or she has been previously assigned prior to promotion.” (Id. ¶ 69).
                                                       -4-
comments, they did not take appropriate action. (Id. ¶ 84).

        In October 2015, Pacelli again requested to be transferred to an alternate shift and was

denied. (Id. ¶¶ 87–88). In December 2015, Pacelli was transferred to a 7 a.m. to 6 p.m. shift

which “did not eliminate the childcare issue, because her shift ended at 6pm and therefore she

could not pick up her children from school.” (Id. ¶ 90). Pacelli submitted another request to be

transferred, but the request was again denied. (Id. ¶ 91). Finally, in January 2017, Pacelli was

transferred to a 7 a.m. to 3 p.m. shift that alleviated her childcare needs. (See id. ¶ 92). Pacelli

alleges that upon information and belief, various day shifts were open and available during the

two-year period, that these shifts were provided to white and/or non-black officers, and that

Defendants refused to grant her transfer requests because of her race. (Id. ¶¶ 81 & 93).

        Pacelli further alleges that Defendants initially failed to apply retroactive seniority to her

candidacy for lieutenant, which would, if applied, positively affect a candidate’s exam score and

ranking. (Id. ¶¶ 94–95). Pacelli concedes that she was finally granted retroactive seniority, but

only after reporting Defendants’ failure to do so to the New Jersey Civil Service Commission. 7

(Id. ¶ 97). Plaintiffs allege that Defendants’ failure to apply the retroactive seniority is “further

evidence of [a] practice and/or custom of racial bias and a culture of resentment in PPD towards

the priority list and those minority officers on [the] list.” (Id. ¶ 96).

        Procedural History. Plaintiffs initiated this action on July 14, 2017. (D.E. No. 1).

Plaintiffs filed an amended complaint on September 22, 2017. (D.E. No. 11). On June 11, 2018,

the Court dismissed the Amended Complaint without prejudice for failure to state a claim upon

which relief could be granted. (See D.E. Nos. 34 & 35).

        Plaintiffs filed the Second Amended Complaint on July 17, 2018. (SAC). In it, Plaintiffs

7
         As part of the consent decree, the City of Paterson and the PPD were required to grant retroactive seniority
to sergeant to minority officers who had been promoted from the priority list. (Id. ¶ 94).
                                                       -5-
   assert four claims based on the facts described above: (i) a claim under 42 U.S.C. § 1983 against

   Fraher in his individual capacity for race discrimination and hostile work environment in

   violation of the Fourteenth Amendment Equal Protection clause (Count I); (ii) a claim under 42

   U.S.C. § 1983 against Paterson for maintaining deficient policies and/or customs that caused the

   alleged race discrimination and hostile work environment, in violation of the Fourteenth

   Amendment Equal Protection clause (Count II); (iii) a claim for race discrimination and hostile

   work environment against Defendants under the New Jersey Law Against Discrimination

   (“NJLAD”) (Count III); and (iv) a claim for race discrimination under the New Jersey Civil

   Rights Act (“NJCRA”). (Id. ¶¶ 104–21).

II.       Legal Standard

          Federal Rule of Civil Procedure 8(a)(2) requires that a complaint set forth “a short and

   plain statement of the claim showing that a pleader is entitled to relief.” The statement must

   “give the defendant fair notice of what the claim is and the grounds upon which it rests.” Bell

   Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007)). Although the pleading standard announced

   by Rule 8 does not require detailed factual allegations, it demands “more than an unadorned, the-

   defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          To withstand a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

   content that allows the court to draw the reasonable inference that the defendant is liable for the

   misconduct alleged.” Id. “The plausibility standard is not akin to a ‘probability requirement,’

   but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

          “When reviewing a motion to dismiss, [a]ll allegations in the complaint must be accepted


                                                  -6-
as true, and the plaintiff must be given the benefit of every favorable inference to be drawn

therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). But the court is not required

to accept as true “legal conclusions,” and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

       Additionally, “[i]n deciding a Rule 12(b)(6) motion, a court must consider only the

complaint, exhibits attached to the complaint, matters of the public record, as well as

undisputedly authentic documents if the complainant’s claims are based upon these documents.”

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

       Finally, “if a complaint is subject to a Rule 12(b)(6) dismissal, a district court must

permit a curative amendment unless such an amendment would be inequitable or futile.”

Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

III.   Discussion

       A.      All Counts: Griffin’s and Rayfield’s Denial of Promotion Claims

       Overview. Griffin and Rayfield allege that Defendants’ refusals to promote them around

October or November 2014 constitutes racial discrimination under the Fourteenth Amendment’s

Equal Protection Clause, the NJLAD, and the NJCRA. (See SAC ¶¶ 34–39 & 101–21). Griffin

and Rayfield allege that, as a result of Defendants’ discrimination, they lost a year in rank and

income as a sergeant. (Id. ¶ 57). Defendants argue that these discrimination claims accrued in

October or November 2014. (Moving Br. at 6). Because Plaintiffs filed this action on July 14,

2017, Defendants argue that the claims are barred by the applicable two-year statutes of

limitation. (Id. at 5–7). Plaintiffs counter that the claims are not barred by the applicable statutes

of limitation because the claims did not accrue until the alleged delay in promotion around

October 1, 2015. (See Opp’n Br. at 11–12).


                                                -7-
         Legal Standard. The statute of limitations for Plaintiffs’ claims under 42 U.S.C. § 1983,

NJLAD, and NJCRA is two years from accrual. See O’Connor v. City of Newark, 440 F.3d 125,

126–27 (3d Cir. 2006) (applying a two-year statute of limitations for § 1983 brought in New

Jersey); Johnson v. Passaic Cty., No. 13-4363, 2014 WL 2203842, at *9 (D.N.J. May 23, 2014)

(applying a two-year statute of limitations for NJCRA claims); Roa v. Roa, 985 A.2d 1225, 1231

(N.J. 2010) (applying a two-year statute of limitations for NJLAD claims).

         Generally, a claim accrues “when the plaintiff has ‘a complete and present cause of

action.’” See Wallace v. Kato, 594 U.S. 384, 388 (2007) (quoting Bay Area Laundry & Dry

Cleaning Pension Tr. Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997)). In determining

when claims have accrued in the employment law context, courts distinguish between discrete,

individually actionable, retaliatory or discriminatory acts, and acts that may not be individually

actionable but which can be aggregated into a hostile work environment claim. See Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 110–22 (2002) (applying this principle under Title

VII of the Civil Rights Act of 1964), superseded in non-relevant part by statute, Pub. L. No.

111-2, § 3; O’Connor, 440 F.3d at 128 (holding that Morgan “appl[ies] with equal force to §

1983 claims”); Shepherd v. Hunterdon Developmental Ctr., 803 A.2d 611, 623 (N.J. 2002)

(holding that Morgan’s framework applies in NJLAD cases); Gormley v. Wood-El, 93 A.3d 344,

358 (N.J. 2014) (holding that a Fourteenth Amendment analysis under § 1983 and NJCRA is the

same).

         “A discrete retaliatory or discriminatory act ‘occur[s]’ on the day that it ‘happened.’”

Morgan, 536 U.S. at 110. For discrete retaliatory or discriminatory acts, a claim has accrued and

the statute of limitations begins to run when the act has occurred. See id. at 113. “Each discrete

[retaliatory or] discriminatory act starts a new clock for filing” a lawsuit related to that act. See


                                                -8-
id. Such discrete acts “are not actionable if time barred, even when they are related to acts

alleged in timely filed” lawsuit. See id. Examples of discrete retaliatory or discriminatory acts

include “termination, failure to promote, denial of transfer, [and] refusal to hire.” Id. at 114; see

also O’Connor, 440 F.3d at 127 (“We can thus take from Morgan the following non-exhaustive

list of discrete acts for which the limitations period runs from the act: termination, failure to

promote, denial of transfer, refusal to hire, wrongful suspension, wrongful discipline, denial of

training, wrongful accusation.”).

       By contrast, hostile work environment claims by “[t]heir very nature involve[] repeated

conduct” and “cannot be said to occur on any particular day.” Morgan, 536 U.S. at 115. This

conduct “occurs over a series of days or perhaps years,” and unlike discrete acts, a single act of

this type may not be actionable on its own. Id. Rather, a hostile work environment claim

comprises “a series of separate acts that collectively constitute one ‘unlawful employment

practice.’” Id. at 117. In evaluating a hostile work environment claim, courts may consider “the

entire scope of [the] . . . claim, including behavior alleged outside of the statutory time period, . .

. for the purposes of assessing liability, so long as an act contributing to that hostile environment

takes place within the statutory time period.” Id. at 105.

       Analysis. Defendants’ refusals around October or November 2014 to promote Griffin

and Rayfield to sergeant were two discrete acts of alleged racial discrimination. See id. at 114;

O’Connor, 440 F.3d at 127. Therefore, Griffin’s and Rayfield’s discrimination claims related to

Defendants’ refusals to promote them to sergeant accrued when the refusals occurred—around

October or November 2014.           See Morgan, 536 U.S. at 114; O’Connor, 440 F.3d at 127.

Consequently, Plaintiffs needed to file those discrimination claims no later than the end of 2016.

See O’Connor, 440 F.3d at 126–27; Johnson, 2014 WL 2203842, at *9; Roa, 985 A.2d at 1231.


                                                 -9-
Plaintiffs did not file this lawsuit until July 4, 2017. (See D.E. No. 1). Accordingly, the Court

finds that Griffin’s and Rayfield’s denial of promotion claims are barred by the applicable

statutes of limitation.

         Plaintiffs provide no legal authority to indicate that Defendants’ 2014 refusals to promote

Griffin and Rayfield were not discrete acts from which the applicable statutes of limitation began

to run at the time each act occurred. (See Opp’n Br. 11–12). In fact, Plaintiffs provide no legal

authority at all to support their position that these claims accrued around October 1, 2015. (See

id.). And Plaintiffs do not argue any equitable consideration for tolling the statutes of limitation.

(See id.). For these reasons, the Court will dismiss Counts I, II, III, and IV with prejudice to the

extent they seek relief for racial discrimination pertaining to Defendants’ 2014 refusals to

promote Griffin and Rayfield to sergeant. 8

         B.       Counts I, II & IV: Griffin’s and Rayfield’s § 1983 and NJCRA Race
                  Discrimination Claims

         Overview. Griffin and Rayfield allege that Defendants violated their rights under the

Fourteen Amendment Equal Protection Clause to be free from discrimination based on their race.

(SAC ¶¶ 101–07 & 114–21). They assert causes of action under 42 U.S.C. § 1983 and the

NJCRA. (Id.). Specifically, Griffin and Rayfield allege that although they were promoted to

sergeant on September 28, 2015, Fraher purposefully delayed the effectuation of their

promotions until October 13, 2015, to prevent them from qualifying for the lieutenant’s exam.

(Id. ¶¶ 40–48). They also allege that Paterson has “an unconstitutional policy and/or custom . . .,

created and enforced by Chief Fraher, to delay the promotions of minority officers for as long as

feasible, and to avoid, delay and/or minimize the further promotion of minority officers into

8
        The Court clarifies that this ruling does not preclude Plaintiffs from arguing that Defendants’ 2014 refusals
to promote Griffin and Rayfield form part of the “series of separate acts that collectively constitute” their hostile
work environment claims (see infra 21–24), although the Court in doing so does not comment on the strength of that
argument. See Morgan, 536 U.S. at 115–18.
                                                       - 10 -
higher ranks in the PPD.” (Id. ¶ 36).

       Defendants argue that Plaintiffs have not alleged any facts to support their conclusion

that Fraher intentionally discriminated against Griffin and Rayfield by delaying the effectuation

of their promotions past September 30, 2015. (Moving Br. at 10–11). Defendants also argue

that Plaintiffs have not alleged that any similarly situated officers were promoted ahead them or

that non-minority promotions were expedited to give them sufficient service time to sit for the

lieutenant’s exam. (Id. at 11). With respect to Paterson, Defendants contend that Plaintiffs have

not alleged facts establishing an official policy or unofficial custom of delaying the promotion of

black officers, or a causal link of the policy or custom to Griffin’s and Rayfield’s alleged

injuries. (Id. at 11–12).

       Plaintiffs counter that the pleadings establish intentional discrimination by Fraher. (See

Opp’n Br. 14–16). In support, Plaintiffs argue that “Fraher repeatedly made comments that

indicated his desire to disobey the priority list and instead promote off of the general list.” (Id. at

14). Plaintiffs further argue that Fraher and PPD sought to promote twelve white officers shortly

after Griffin and Rayfield’s promotions. (Id. at 15). In sum, Plaintiffs contend that “[t]he

Second Amended Complaint demonstrates Fraher’s ability to make promotions and his

knowledge that delaying Plaintiffs’ promotions to [s]ergeant would further harm their future

promotional eligibility for the rank of Lieutenant.” (Id.). Regarding the discrimination claims

against Paterson, Plaintiffs argue that they have pleaded a viable Monell claim because Fraher as

chief of police was a policy maker whose actions constitute either the affirmative proclamation

of a policy or acquiescence in a well-established custom. (See id. at 20–24).

       Legal Standard. The Equal Protection Clause of the Fourteenth Amendment provides

that no State shall “deny to any person within its jurisdiction the equal protection of the laws.”


                                                - 11 -
U.S. Const. amend. XIV, § 1. To state an equal protection claim, a plaintiff must (i) allege facts

showing the existence of purposeful discrimination; and (ii) have received treatment different

from that received by other individuals similarly situated. Chambers ex rel. Chambers v. Sch.

Dist. of Phila. Bd. Of Educ., 587 F.3d 176, 196 (3d Cir. 2009). Further, to impose liability on a

municipality or local government under § 1983, a plaintiff must show “(1) she possessed a

constitutional right of which she was deprived; (2) the municipality had a policy; (3) the policy

‘amount[ed] to deliberate indifference’ to the plaintiff's constitutional right; and (4) the policy

was the ‘moving force behind the constitutional violation.’” Vargas v. City of Phila., 783 F.3d

962, 974 (3d Cir. 2015) (quoting City of Canton v. Harris, 489 U.S. 378, 385 (1989)).

       Analysis. Here, Griffin and Rayfield’s allegation that once promoted, the effectuation of

their promotion was delayed because of their race, does not rise above a “bare assertion” of

discrimination and fails to “plausibly suggest[]” that Defendants acted with the intent to

discriminate against Plaintiffs. Twombly, 550 U.S. at 556–57. Because “[p]roof of racially

discriminatory intent or purpose is required to show a violation of the Equal Protection Clause,”

plaintiffs, in general, are tasked with alleging facts that do more than speculate on discriminatory

intent or purpose. Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265

(1977). The alleged facts Plaintiffs proffer as proof of racially discriminatory intent or purpose

are merely speculative. See id.

       Plaintiffs proffer the vague allegation that “Fraher repeatedly made comments that

indicated his desire to disobey the priority list and instead promote off the general list.” (See

SAC ¶ 29). Construing this allegation in the light most favorable to Plaintiffs, the Court

interprets it to mean that Fraher disapproved of the affirmative action plan embodied in the 2012

consent decree and wished that he could disobey it. See Free Speech Coal., Inc. v. Attorney Gen.


                                               - 12 -
of U.S., 677 F.3d 519, 536 (3d Cir. 2012) (explaining that in a motion to dismiss, the complaint

must be construed in a light most favorable to the non-moving party). The Court finds that

disapproving of an affirmative action plan and indicating a desire to disobey it, without more,

cannot support an inference of racially discriminatory intent or purpose. See Vill. of Arlington

Heights, 429 U.S. at 265. One can think of many reasons why a police chief might disagree with

an affirmative action plan being implemented within his department. Racial animus is only one

of them. Here, Plaintiffs do not specify what comments were made by Fraher, when they were

made, or in what context they were uttered. (See SAC). Plaintiffs do not allege that Fraher has

violated the 2012 consent decree. (See id.). Moreover, Plaintiffs do not provide a single fact for

this Court to reasonably connect Fraher’s “desire to disobey the priority list and instead promote

off the general list” to the roughly two-week delay in effectuation of Griffin’s and Rayfield’s

promotions. (See id.). Indeed, many employees experience an administrative delay between the

time they are informed of a promotion and the time they start the new position. There is nothing

in the Second Amended Complaint to reasonably suggest that Griffin and Rayfield experienced

anything other than this typical administrative delay. See Iqbal, 556 U.S. at 679 (“Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”).

       Plaintiffs’ argument that Fraher and PPD’s seeking to promote twelve white officers

shortly after Griffin’s and Rayfield’s promotions demonstrates purposeful discrimination fares

no better. (See Opp’n Br. at 15). First, the Court under these circumstances cannot reasonably

attribute discriminatory intent to the allegation that Defendants sought to promote white officers

shortly after Griffin’s and Rayfield’s promotions. (See id.). As Plaintiffs have pleaded, the

consent decree required Defendants to promote off the priority list before promoting non-


                                              - 13 -
minority officers. (SAC ¶ 15). Therefore, common sense indicates that if Defendants wanted to

promote any white officer to sergeant in 2015, the time frame for Defendants seeking to do so

very likely would have been “shortly after” Griffin’s and Rayfield’s promotions. See Iqbal, 556

U.S. at 679.

       The Court also cannot attribute discriminatory intent to the allegation that Defendants

sought to promote twelve white officers after Griffin’s and Rayfield’s promotions in 2015. (See

Opp’n Br. at 15).      The Second Amended Complaint provides absolutely no context for

Defendant’s decision to attempt to promote these twelve white candidates. (See SAC). Plaintiffs

have not pleaded how many minorities were promoted from the priority list or the relative

proportion of minority to white officers eligible for promotion, such that the Court could infer a

disproportionately low promotion rate for minority officers. (See id.). Moreover, Plaintiffs have

not alleged that any minority officer in fact remained on the priority list to be promoted after

Griffin and Rayfield. (See id.). Even if there were, Plaintiffs have not alleged facts that these

twelve white officers were equally or less qualified, or equally or less senior, than minority

officers remaining on the list, such that the Court could infer that Defendants might be failing to

promote other minority officers because of their race. (See id.).

       In short, the Court agrees with Defendants that Plaintiffs offer only a bare legal

conclusion that the delay in Griffin and Rayfield’s promotion was motivated by intentional racial

discrimination. (See Moving Br. at 10). Plaintiffs have not pleaded more than a sheer possibility

that Fraher delayed their promotions because of their race, and a sheer possibility is not enough

to survive a motion to dismiss. See Iqbal, 556 U.S. at 678.

       Griffin and Rayfield also have not adequately pleaded the second prong of an equal

protection claim—i.e., that they have received treatment different from that received by other


                                               - 14 -
individuals similarly situated.   See Chambers, 587 F.3d at 196.         As Defendants correctly

highlight, Griffin and Rayfield “do not allege that any similarly situated individuals (i.e., non-

minority Officers eligible for promotion) were promoted ahead of them or that such non-

minority promotions were expedited to give them sufficient service time to sit for the

Lieutenant’s exam.” (See Moving Br. at 11; SAC). Indeed, Plaintiffs have not alleged that the

two-week delay in effectuating Griffin and Rayfield’s promotions “was unusual or deviated from

[PPD’s] protocol.” (See Moving Br. at 11; SAC).

       In conclusion, Griffin and Rayfield have not stated a viable Fourteenth Amendment

Equal Protection claim with respect to the 2015 delay in their promotions, because they have

shown neither purposeful discrimination nor unequal treatment. See Chambers, 587 F.3d at 196.

For the same reasons, Griffin and Rayfield’s NJCRA race discrimination claims also fail. See

Gormley, 93 A.3d at 358. And because Griffin and Rayfield have not shown that their equal

protection rights were violated, they have not pleaded a viable Monell claim. See Vargas, 783

F.3d at 974 (holding that a viable Monell claim requires a plaintiff to show that her constitutional

rights have been violated).

       The Court will dismiss Counts I, II, and IV to the extent they seek relief for racial

discrimination pertaining to Defendants’ 2015 delay in promoting Griffin and Rayfield to

sergeant. The Court previously dismissed the corresponding claims in Plaintiffs’ First Amended

Complaint for similar deficiencies. (See D.E. No. 34 at 12–13). Plaintiffs in their opposition

have not addressed Defendants’ argument that Griffin and Rayfield have not alleged that they

were treated differently than any other similarly situated officer, and Plaintiffs have not given

this Court any indication that they would be able to cure the claims’ deficiencies in a fourth bite

at the apple. (See Opp’n Br. at 13–16). For these reasons, the dismissal will be with prejudice.


                                               - 15 -
See, e.g., Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006) (“When a party fails to take

advantage of previous opportunities to amend, without adequate explanation, leave to amend is

properly denied.”).

       C.      Counts I, II & IV: Pacelli’s § 1983 and NJCRA Race Discrimination Claims

       Overview.      As discussed above, Pacelli brings race discrimination claims against

Defendant for a two-year delay in granting a requested transfer to a specific day shift to

accommodate her and her husband’s childcare needs. (SAC ¶¶ 67–82 & 87–93). Specifically,

Pacelli alleges that (i) upon information and belief, various day shifts were open and available

during the two-year period; (ii) these shifts were provided to white and/or non-black officers; and

(iii) Defendants refused to grant her transfer requests because of her race. (Id. ¶¶ 81 & 93).

       Defendants argue that Pacelli’s “vague conclusory assertion that ‘upon information and

belief, various day shift positions were open and available, but were provided to Caucasian

and/or non-African American Officers’” is insufficient to allege that Pacelli was treated

differently from similarly situated individuals. (Moving Br. at 13). Defendants also argue that

Pacelli “has offered no facts that she was denied a transfer to her narrow preferred shift due to

purposeful racial discrimination,” and that she “merely assigns a racially discriminatory motive

to a routine shift assignment based on nothing more than the fact that she happens to be African

American.” (Id.).

       Plaintiffs counter that despite Defendants’ knowledge of Pacelli’s childcare hardship,

Defendants provided day shift positions to white and/or non-black officers over Pacelli. (See

Opp’n Br. at 17). Plaintiffs contend that “[r]egardless of whether these transfers were . . . given

to others for child-care needs, the fact remains that these transfers were given to non-African

Americans over [Pacelli].” (Id. at 18).


                                               - 16 -
       Analysis. 9 The Court agrees with Defendants that Plaintiffs have not adequately alleged

purposeful discrimination. See Chambers, 587 F.3d at 196. In granting Defendants’ last motion

to dismiss on this claim, this Court held that “Plaintiffs assert[ed] no . . . non-conclusory

assertions [] that Defendants denied [Pacelli’s] request[s] because of her race.” (D.E. No. 34 at

14). In the Second Amended Complaint, Plaintiffs have added only the two following factual

allegations regarding the transfer denials:

                Chief Fraher was responsible for making transfers in the
                department, and issued said transfers in a manner to give
                preferential treatment to Caucasian and non-African American
                officers over African American officers. . . .

                Upon information and belief, various day shift positions were open
                and available, but were provided to Caucasian and/or non-African
                American officers.

(See SAC ¶¶ 67–82).

       These additions have not cured the deficiencies identified in the previous amended

complaint. The Second Amended Complaint still lacks the necessary factual foundation for an

inference of race discrimination. Contrary to Plaintiffs’ argument, “the fact . . . that these

transfers were given to non-African Americans over [Pacelli]” is not enough. (See Opp’n Br. at

17). All the Court can possibly infer from Plaintiffs’ alleged facts is that non-African Americans

received the shift that Pacelli wanted. But this is not the same as an inference that Fraher

intentionally denied Pacelli’s transfer because of her race. See, e.g., Fallon v. Meissner, 66 F.

App’x 348, 352 (3d Cir. 2003) (holding that there was no inference of age discrimination in

denial of a transfer for an experienced Immigration and Naturalization Services attorney position

where the defendants knew of the plaintiff’s long commute, the plaintiff had three to four years

of experience in immigration law, and the defendants gave the position to an attorney under the


9
       The Court provided the applicable legal standards for these claims in Section II.B. See supra at 12.
                                                     - 17 -
age of forty with no experience in immigration law). As discussed above, plaintiffs must

generally allege facts that do more than speculate on discriminatory intent or purpose. Vill. of

Arlington Heights, 429 U.S. at 265. Here, as with Griffin’s and Rayfield’s delay-in-promotion

allegations, Plaintiffs have not pleaded more than a sheer possibility that Fraher denied Pacelli’s

transfer requests because of her race, and a sheer possibility is not enough to survive a motion to

dismiss.    See Iqbal, 556 U.S. at 678.      Furthermore, the possibility of intentional racial

discrimination by Fraher is attenuated by the fact that Pacelli appeared to desire a very specific

shift, and that Defendants eventually granted her that shift. (See SAC ¶¶ 67–82 & 87–93).

       Because Plaintiffs have not adequately pleaded intentional discrimination, the Court will

dismiss Counts I, II, and IV to the extent they seek relief for racial discrimination pertaining to

the two years in which Fraher allegedly denied Pacelli’s transfer requests. See Chambers, 587

F.3d at 196. Consequently, the Court will also dismiss the corresponding Monell and NJCRA

claims. See Vargas, 783 F.3d at 974; Gormley, 93 A.3d at 358. The dismissals are with

prejudice. See Arthur, 434 F.3d at 204.

       D.      Count III: Plaintiffs’ NJLAD Discrimination Claims

       Overview.    Plaintiffs bring NJLAD discrimination claims based on the allegations

surrounding Defendants’ 2015 delay in effectuating Griffin’s and Rayfield’s promotions and

Defendants’ denials of Pacelli’s transfer requests. (SAC ¶¶ 40–93 & 108–13).

       Defendants argue that Plaintiffs have not adequately alleged either that Plaintiffs suffered

an adverse employment action or that others outside Plaintiffs’ protected class did not suffer a

similar adverse employment action. (Moving Br. at 16–17). In opposition, Plaintiffs simply rely

on their arguments regarding their equal protection claims. (Opp’n Br. at 24–25).

       Legal Standard. The NJLAD prohibits discrimination “because of race, creed, color,


                                              - 18 -
national origin, ancestry, age, sex, gender identity or expression, affectional or sexual

orientation, marital status, familial status, liability for service in the Armed Forces of the United

States, disability or nationality.” N.J.S.A. § 10:5–3. Under the NJLAD, a prima facie claim for

racial discrimination requires evidence that (i) the plaintiff belongs to a protected class; (ii) the

plaintiff was performing a job at a level that met the employer’s legitimate expectations; (iii) the

plaintiff suffered an adverse employment action; and (iv) others not within the protected class

did not suffer similar adverse employment actions. Zive v. Stanley Roberts, Inc., 867 A.2d 1133,

1138–40 (N.J. 2005).

       Analysis. The Court finds that Plaintiffs’ allegations are insufficient to state a claim for

discrimination under the NJLAD. For the same reasons the Court found that Griffin’s and

Rayfield’s equal protection claims fail for not adequately pleading differential treatment (see

supra at 15), the Court finds that Plaintiffs have not shown that others not within the protected

class did not suffer similar adverse employment actions. See Zive, 867 A.2d at 1138–40. Griffin

and Rayfield do not allege that non-minority officers eligible for promotion were promoted

ahead of them, and they do not allege that any non-minority promotions were expedited to give

non-minorities sufficient service time to sit for the Lieutenant’s exam. (See SAC).

       With respect to Pacelli’s NJLAD race discrimination claim, the Court finds that Plaintiffs

fail the third prong—i.e., that Pacelli suffered an adverse employment action. See Zive, 867

A.2d at 1138–40. Generally, “an adverse employment action is one which is ‘serious and

tangible enough to alter an employee’s compensation, terms, conditions, or privileges of

employment.’” Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001) (citation omitted). To be

adverse, an employment action “must be adverse in the right way.” Fallon, 66 F. App’x at 352.

Specifically, the employment action “must not arise from the employee’s individual preferences


                                               - 19 -
and must be job-related in the appropriate sense.” Id. (internal quotation marks and citation

omitted); see, e.g., Dilenno v. Goodwill Indus., 162 F.3d 235, 236 (3d Cir. 1998) (stating that an

inability to do a particular job is job-related, unlike a desire to live in a certain city).

        Pacelli’s request for a transfer to a 7 a.m. to 3 p.m. shift arose from her “individual

preference[]” to pick her children up from school as well as her personal childcare issues. See

Fallon, 66 F. App’x at 352. Her requests were not “job-related in the appropriate sense,” and

therefore Defendants’ denials of her requests were not adverse employment actions. See Fallon,

66 F. App’x at 352. And in any event, Defendants eventually granted her transfer request.

        The Court dismisses Plaintiffs’ NJLAD race discrimination claims (Count III) with

prejudice.

        E.      All Counts: Plaintiffs’ Hostile Work Environment Claims

        Overview. Plaintiffs bring hostile work environment claims under an equal protection

theory and the NJLAD. (SAC ¶¶ 101–21). The core of these claims is a series of statements

made around October or November 2014 and July or August 2015. (See id. ¶¶ 17–25 & 83–85).

        With respect to the hostile work environment claims brought under the Fourteenth

Amendment Equal Protection Clause, Defendants argue that Plaintiffs have not adequately

pleaded Fraher’s personal involvement in the alleged constitutional violations. (Moving Br. at

14–15). With respect to the NJLAD hostile work environment claims, Defendants contend that

the allegations are not sufficient to make a reasonable African American officer believe that the

conditions of his or her employment have been altered, as the claims are not based on Plaintiffs’

own experiences of discriminatory conduct. (Id. at 18.). Defendants also contend that the

conditions of Plaintiffs’ employment were not altered from the alleged discriminatory conduct

because Griffin and Rayfield were promoted and Pacelli was granted her requested transfer. (Id.


                                                  - 20 -
at 18–19).

       Plaintiffs counter that they added several allegations in Second Amended Complaint

indicating Fraher’s personal involvement in the discriminatory activities. (Opp’n Br. at 18–24).

Plaintiffs argue that alleged statements alone or cumulatively establish viable hostile work

environment claims. (Id. at 27–29).

       Legal Standard. A hostile work environment claim brought under the aegis of the

Fourteenth Amendment requires that a plaintiff show: “(1) that he or she suffered intentional

discrimination because of race; (2) the discrimination was severe or pervasive; (3) the

discrimination detrimentally affected the plaintiff; (4) the discrimination would detrimentally

affect a reasonable person of the same race in that position; and (5) a basis for personal liability.”

Ugorji v. N.J. Envtl. Infrastructure Tr., No. 12-5426, 2014 WL 2111076, at *5 (D.N.J. June 19,

2014). A hostile work environment claim brought under the NJLAD requires a showing: “(1)

that plaintiff is in a protected class; (2) that plaintiff was subjected to conduct that would not

have occurred but for that protected status; and (3) that it was severe or pervasive enough to alter

the conditions of employment.” Victor v. State, 4 A.3d 126, 141 (N.J. 2010).

       Analysis. Plaintiffs have stated viable hostile work environment claims. Plaintiffs allege

they viewed all or a portion of the following graffiti written by white officers around PPD

headquarters: “Priority = dumb + lazy;” “Priority lazy scum;” “Do you honestly believe you

should have gotten stripes[];” “Loose 3 Sgts, get 2 fake ones[];” “Speak English, savage;” and “I

is dumb. Cans I be a Sgt. too now. Fuck Cheaters.” (SAC ¶¶ 17–18). Plaintiffs aver that

officers posted a statement on social media stating “I have MLK Blvd and Rosa Parks Blvd, so

you know how busy I am,” and that they viewed or learned of the post because white officers

circulated the post widely throughout the department. (Id. ¶¶ 17–18). Plaintiffs also aver that


                                                - 21 -
upon learning that Pacelli could be transferred to his shift, a white officer stated: “I don’t take

orders from niggers.” (Id. ¶ 83).

       Considering the content of these alleged statements, the Court finds meritless

Defendants’ argument that “[t]he Second Amended Complaint . . . is entirely devoid of any

factual allegations sufficient to allege severe or pervasive conduct [or] sufficient to make a

reasonable African American officer conclude that the conditions of employment had been

altered.” (See Moving Br. at 18). The statements alleged are unambiguously discriminatory

toward black officers, intentional, severe, and of a nature that they could objectively and

subjectively affect Plaintiffs and alter the conditions of their employment. See Ugorji, 2014 WL

2111076, at *5; Victor, 4 A.3d at 141.

       Moreover, Defendants provide no legal support for this Court to accept their factual

argument that “Plaintiffs’ hostile work environment are not based on their own experiences of

severe or pervasive racially discriminatory conduct. . . .” (See Moving Br. at 18; Reply Br. at

10). After all, this Court must accept Plaintiffs’ factual allegations as true for purposes of

resolving Defendants’ motion to dismiss. See Iqbal, 556 U.S. at 678; Bistrian, 696 F.3d at 358

n.1. Plaintiffs aver that they viewed all or a portion of the alleged discriminatory statements.

(See SAC ¶¶ 18 & 20). In any event, many of the alleged discriminatory statements appear

targeted toward officers on the priority list, of which all three Plaintiffs were members, and one

statement was specifically about Pacelli. (See id. ¶¶ 17 & 22). Consequently, the Court is not

persuaded by Defendants’ argument that “Plaintiffs point to conduct not directed at them . . . .”

(See Moving Br. at 18).

       The Court also rejects Defendants’ argument that the conditions of Plaintiffs’

employment were not altered from the alleged discriminatory conduct because Griffin and


                                              - 22 -
Rayfield were promoted and Pacelli was granted her requested transfer. (See id. at 18–19).

Defendants again provide no legal authority for support. (See id.). Additionally, as Plaintiffs

correctly point out, a tangible adverse change in the work environment is not required to support

a hostile work environment claim. (See Opp’n Br. at 25–26). The racially discriminatory

statements themselves form the factual basis for the hostile work environment claim. See, e.g.,

Taylor v. Metzger, 706 A.2d 685, 693 (N.J. 1998) (“[A] loss of a tangible job benefit is not

necessary [for a racial harassment claim] since the harassment itself affects the terms or

conditions of employment.” (quoting King v. Board of Regents of Univ. of Wis. Sys., 898 F.2d

533, 537 (7th Cir. 1990))).

       Finally, the Court finds that Plaintiffs have adequately pleaded Fraher’s involvement.

“Personal involvement can be shown through allegations of personal direction or of actual

knowledge and acquiescence.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Plaintiffs allege that Fraher knew of the graffiti and the white officer’s statement regarding

Pacelli. (SAC ¶¶ 18 & 24). Plaintiffs aver that “Fraher and the PPD failed to take appropriate

remedial action to appropriate[ly] investigate the graffiti, discipline those involved, and/or ensure

that similar conduct did not occur again.” (Id. ¶ 18). Plaintiffs also aver that Fraher did not take

appropriate action to investigate the white officer’s statement regarding Pacelli. (Id. ¶ 24).

Considering the Second Amended Complaint in its entirely and the nature of the allegations, the

Court finds that this is enough “to raise a reasonable expectation that discovery will reveal

evidence of” Fraher’s and therefore Paterson’s liability. Phillips, 515 F.3d at 234 (internal

quotation marks omitted).

       For these reasons, the Court will deny Defendants’ motion to dismiss Plaintiffs’ hostile

work environment claims.


                                               - 23 -
IV.    CONCLUSION

       The Court GRANTS-IN-PART and DENIES-IN-PART Defendants’ motion to dismiss

for the reasons above. To summarize, Plaintiffs’ hostile work environment claims will proceed,

but all other claims are dismissed with prejudice. An appropriate Order accompanies this

Opinion.


                                                         s/Esther Salas
                                                         Esther Salas, U.S.D.J.




                                            - 24 -
